Per Curiam.
Costs in a summary proceeding (except in a forcible entry proceeding and where a fee is especially granted by law) are “ at the rate allowed by law in an action in a justice’s court.” These may only include items of expenses for fees and other disbursements actually and legally paid or incurred, and may not exceed the sum of fifteen dollars and the fees of witnesses attending from another county. (Mt. Hope Holding Corporation v. Tober, 136 Misc. 826.) The award to the landlord of sixty-two dollars and forty-five cents costs on the dismissal of the tenant’s counterclaim, as if the counterclaim had been interposed in an action, was, therefore, erroneous.
Judgment and order modified by reducing the costs awarded the landlord to the sum of two dollars and forty-five cents, and as modified affirmed, with ten dollars costs to appellants.
All concur; present, Lydon, Levy and Frankenthaler, JJ.